ORDER

PER CURIAM.
S.B. (“Father”) appeals the judgment terminating his parental rights to his minor child. We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by substantial, clear, cogent and convincing evidence, is riot against the weight of the evidence and does not erroneously declare or misapply the law. An extended opinion would have no precedential value. We have, however, provided the parties "with a memorandum, for their information only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).